                       Case 3:19-cv-00290-SK Document 8 Filed 01/18/19 Page 1 of 18

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the
                                                      NorthernDistrict
                                                   __________ Districtof
                                                                       of__________
                                                                         California

                                                                  )
    American Civil Liberties Union Foundation;
                                                                  )
    American Civil Liberties Union Foundation
                                                                  )
             of Northern California,                              )
                             Plaintiff(s)                         )
                                                                  )
                                 v.                                                      Civil Action No.3:19-cv-00290-SK
                                                                  )
               Department of Justice, et al.,                     )
                                                                  )
                                                                  )
                                                                  )
                           Defendant(s)                           )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Department of Justice
                                            950 Pennsylvania Avenue,
                                            NW Washington, D.C.
                                            20530-0001



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
         Hugh Handeyside
         American Civil Liberties Union Foundation, 125 Broad Street, 18th Floor, New York, NY 10004

        Matthew Cagle
        American Civil Liberties Union Foundation of Northern California, 39 Drumm Street, San Francisco, CA 94111

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               ST
                                                                                 ATE
                                                                                    S DISTR
                                                                                           IC
                                                                                             T   CLERK OF COURT
                                                                           D
                                                                                                    Susan Y. Soong
                                                                                                     CO
                                                                      E
                                                                    IT




                                                                                                       UR
                                                                  UN




                                                                                                         T
                                                                  N O RT




                                                                                                          NI A




Date:          1/18/2019                                                                                          Thelma Nudo
                                                                                                      OR
                                                                    HE




                                                                                                     IF




                                                                           N
                                                                                                     AL
                                                                           R




                                                                                                                 Signature of Clerk or Deputy Clerk
                                                                               DI
                                                                                    S T RI T O F C
                                                                                          C
                        Case 3:19-cv-00290-SK Document 8 Filed 01/18/19 Page 2 of 18

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:19-cv-00290-SK

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                       Case 3:19-cv-00290-SK Document 8 Filed 01/18/19 Page 3 of 18

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the
                                                    NorthernDistrict
                                                 __________ Districtof
                                                                     of__________
                                                                       California

                                                                  )
American Civil Liberties Union Foundation;                        )
American Civil Liberties Union Foundation                         )
         of Northern California,                                  )
                            Plaintiff(s)                          )
                                                                  )
                                v.                                                       Civil Action No.3:19-cv-00290-SK
                                                                  )
                                                                  )
              Department of Justice, et al.,                      )
                                                                  )
                                                                  )
                           Defendant(s)                           )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)              U.S. Federal Bureau of Investigation
                                                Headquarters
                                                935 Pennsylvania Avenue, NW
                                                Washington, D.C. 20535-0001


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
         Hugh Handeyside
         American Civil Liberties Union Foundation, 125 Broad Street, 18th Floor, New York, NY 10004
        Matthew Cagle
        American Civil Liberties Union Foundation of Northern California, 39 Drumm Street, San Francisco, CA 94111

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                ST
                                                                                  ATE
                                                                                     S DISTR
                                                                                            IC
                                                                                              T  CLERK OF COURT
                                                                            D
                                                                                                    Susan Y. Soong
                                                                                                      CO
                                                                       E
                                                                     IT




                                                                                                        UR
                                                                   UN




                                                                                                          T
                                                                   N O RT




                                                                                                           NI A




Date:            1/18/2019                                                                                        Thelma Nudo
                                                                                                       OR
                                                                      HE




                                                                                                      IF




                                                                            N
                                                                                                      AL
                                                                            R




                                                                                DI
                                                                                     S T RI T O F C
                                                                                           C
                                                                                                                  Signature of Clerk or Deputy Clerk
                        Case 3:19-cv-00290-SK Document 8 Filed 01/18/19 Page 4 of 18

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.3:19-cv-00290-SK

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                       Case 3:19-cv-00290-SK Document 8 Filed 01/18/19 Page 5 of 18

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                              for the
                                                    NorthernDistrict
                                                 __________ Districtof
                                                                     of__________
                                                                       California

   American Civil Liberties Union Foundation;                   )
   American Civil Liberties Union Foundation                    )
            of Northern California,                             )
                                                                )
                            Plaintiff(s)                        )
                                                                )
                                v.                                                    Civil Action No.3:19-cv-00290-SK
                                                                )
                                                                )
          Department of Justice, et al.,                        )
                                                                )
                                                                )
                           Defendant(s)                         )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                           U.S. Department of Homeland Security
                                           Office of General Counsel
                                           245 Murray Lane, SW
                                           Mail Stop 0485
                                           Washington, D.C. 20528-0485
          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
        Hugh Handeyside
        American Civil Liberties Union Foundation, 125 Broad Street, 18th Floor, New York, NY 10004
        Matthew Cagle
        American Civil Liberties Union Foundation of Northern California, 39 Drumm Street, San Francisco, CA 94111

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              ST
                                                                                ATE
                                                                                   S DISTR
                                                                                          IC
                                                                                            T CLERK OF COURT
                                                                          D
                                                                                                 Susan Y. Soong
                                                                                                    CO
                                                                     E
                                                                   IT




                                                                                                      UR
                                                                 UN




                                                                                                        T
                                                                 N O RT




                                                                                                         NI A




Date:                                                                                                            Thelma Nudo
                                                                                                     OR




                1/18/2019
                                                                    HE




                                                                                                    IF




                                                                          N
                                                                                                    AL
                                                                          R




                                                                                                                Signature of Clerk or Deputy Clerk
                                                                              DI
                                                                                   S T RI T O F C
                                                                                         C
                        Case 3:19-cv-00290-SK Document 8 Filed 01/18/19 Page 6 of 18

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:19-cv-00290-SK

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                       Case 3:19-cv-00290-SK Document 8 Filed 01/18/19 Page 7 of 18

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                              for the
                                                    NorthernDistrict
                                                 __________ Districtof
                                                                     of__________
                                                                       California

            American Civil Liberties Union                      )
          Foundation; American Civil Liberties                  )
            Union Foundation of Northern                        )
                      California,                               )
                            Plaintiff(s)                        )
                                                                )
                                v.                                                      Civil Action No. 3:19-cv-00290-SK
                                                                )
              Department of Justice, et al.,                    )
                                                                )
                                                                )
                                                                )
                           Defendant(s)                         )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                           U.S. Customs and Border Protection
                                           Office of Chief Counsel
                                           1300 Pennsylvania Avenue, NW
                                           Washington, D.C. 20229


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:

         Hugh Handeyside
         American Civil Liberties Union Foundation, 125 Broad Street, 18th Floor, New York, NY 10004
        Matthew Cagle
        American Civil Liberties Union Foundation of Northern California, 39 Drumm Street, San Francisco, CA 94111
       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 ST
                                                                                   ATE
                                                                                      S DISTR
                                                                                             IC
                                                                                               CLERK OF COURT
                                                                                               T
                                                                             D
                                                                                                   Susan Y. Soong
                                                                                                       CO
                                                                        E
                                                                      IT




                                                                                                         UR
                                                                    UN




                                                                                                           T
                                                                    N O RT




                                                                                                            NI A




Date:         1/18/2019                                                                                            Thelma Nudo
                                                                                                        OR
                                                                      HE




                                                                                                       IF




                                                                             N
                                                                                                       AL
                                                                             R




                                                                                 DI
                                                                                      S T RI T O F C
                                                                                            C                      Signature of Clerk or Deputy Clerk
                        Case 3:19-cv-00290-SK Document 8 Filed 01/18/19 Page 8 of 18

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:19-cv-00290-SK

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                       Case 3:19-cv-00290-SK Document 8 Filed 01/18/19 Page 9 of 18

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                     NorthernDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                        California


  American Civil Liberties Union Foundation;                     )
  American Civil Liberties Union Foundation                      )
                                                                 )
           of Northern California,                               )
                            Plaintiff(s)                         )
                                                                 )
                                v.                                                       Civil Action No.3:19-cv-00290-SK
                                                                 )
                                                                 )
             Department of Justice, et al.,
                                                                 )
                                                                 )
                                                                 )
                           Defendant(s)                          )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) U.S. Citizenship and Immigration Services
                                           Office of Chief Counsel
                                           20 Massachusetts Avenue, NW
                                           Room 4210
                                           Washington, D.C. 20229

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:

        Hugh Handeyside
        American Civil Liberties Union Foundation, 125 Broad Street, 18th Floor, New York, NY 10004
         Matthew Cagle
         American Civil Liberties Union Foundation of Northern California, 39 Drumm Street, San Francisco, CA 94111

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 ST
                                                                                   ATE
                                                                                      S DISTR
                                                                                             IC
                                                                                               T CLERK OF COURT
                                                                             D
                                                                                                    Susan Y. Soong
                                                                                                       CO
                                                                         E
                                                                       IT




                                                                                                         UR
                                                                     UN




                                                                                                           T
                                                                  N O RT




                                                                                                            NI A




Date:                                                                                                              Thelma Nudo
                                                                                                        OR




                1/18/2019
                                                                      HE




                                                                                                       IF




                                                                             N
                                                                                                       AL
                                                                           R




                                                                                 DI
                                                                                      S T RI T O F C
                                                                                            C                      Signature of Clerk or Deputy Clerk
                       Case 3:19-cv-00290-SK Document 8 Filed 01/18/19 Page 10 of 18

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:19-cv-00290-SK

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                      Case 3:19-cv-00290-SK Document 8 Filed 01/18/19 Page 11 of 18

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                     NorthernDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                        California

                                                                 )
     American Civil Liberties Union Foundation;                  )
     American Civil Liberties Union Foundation                   )
              of Northern California,                            )
                            Plaintiff(s)                         )
                                                                 )
                                v.                                                      Civil Action No.3:19-cv-00290-SK
                                                                 )
                                                                 )
               Department of Justice, et al.,                    )
                                                                 )
                                                                 )
                           Defendant(s)                          )

                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                           U.S. Immigration and Customs Enforcement
                                           Office of the Principal Legal Advisor
                                           500 12th Street, SW
                                           Washington, D.C. 20024


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
         Hugh Handeyside
         American Civil Liberties Union Foundation, 125 Broad Street, 18th Floor, New York, NY 10004

        Matthew Cagle
        American Civil Liberties Union Foundation of Northern California, 39 Drumm Street, San Francisco, CA 94111
       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               ST
                                                                                 ATE
                                                                                    S DISTR
                                                                                           IC
                                                                                             T    CLERK OF COURT
                                                                           D
                                                                                                     Susan Y. Soong
                                                                                                    CO
                                                                      E
                                                                    IT




                                                                                                      UR
                                                                  UN




                                                                                                        T
                                                                  N O RT




                                                                                                            NI A




Date:         1/18/2019                                                                                            Thelma Nudo
                                                                                                        OR
                                                                     HE




                                                                                                    IF




                                                                           N                            L
                                                                           R




                                                                               DI                   A
                                                                                    S T RI T O
                                                                                          C
                                                                                                 FC
                                                                                                                   Signature of Clerk or Deputy Clerk
                       Case 3:19-cv-00290-SK Document 8 Filed 01/18/19 Page 12 of 18

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:19-cv-00290-SK

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                       Case 3:19-cv-00290-SK Document 8 Filed 01/18/19 Page 13 of 18

$25HY6XPPRQVLQD&LYLO$FWLRQ


                                      81,7('67$7(6',675,&7&2857
                                                                 IRUWKH
                                                     Northern District of California
                                                  BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

 "NFSJDBO$JWJM-JCFSUJFT6OJPO'PVOEBUJPO                        
 "NFSJDBO$JWJM-JCFSUJFT6OJPO'PVOEBUJPO                         
          PG/PSUIFSO$BMJGPSOJB                                   
                                                                    
                            3ODLQWLIIV                            
                                                                    
                                 Y                                                        &LYLO$FWLRQ1R 3:19-cv-00290-SK
                                                                    
                                                                    
             %FQBSUNFOUPG+VTUJDFFUBM
                                                                    
                                                                    
                                                                    
                           'HIHQGDQWV                             

                                                  6800216,1$&,9,/$&7,21

7R'HIHQGDQW¶VQDPHDQGDGGUHVV           64%FQBSUNFOUPG4UBUF
                                             5IF&YFDVUJWF0GGJDF
                                             0GGJDFPGUIF-FHBM"EWJTFS
                                             4VJUF
                                             UI4USFFU/8
                                             8BTIJOHUPO%$
          $ODZVXLWKDVEHHQILOHGDJDLQVW\RX

         :LWKLQGD\VDIWHUVHUYLFHRIWKLVVXPPRQVRQ\RXQRWFRXQWLQJWKHGD\\RXUHFHLYHGLW²RUGD\VLI\RX
DUHWKH8QLWHG6WDWHVRUD8QLWHG6WDWHVDJHQF\RUDQRIILFHURUHPSOR\HHRIWKH8QLWHG6WDWHVGHVFULEHGLQ)HG5&LY
3DRU²\RXPXVWVHUYHRQWKHSODLQWLIIDQDQVZHUWRWKHDWWDFKHGFRPSODLQWRUDPRWLRQXQGHU5XOHRI
WKH)HGHUDO5XOHVRI&LYLO3URFHGXUH7KHDQVZHURUPRWLRQPXVWEHVHUYHGRQWKHSODLQWLIIRUSODLQWLII¶VDWWRUQH\
ZKRVHQDPHDQGDGGUHVVDUH
         )VHI)BOEFZTJEF
         "NFSJDBO$JWJM-JCFSUJFT6OJPO'PVOEBUJPO#SPBE4USFFUUI'MPPS/FX:PSL/:

         .BUUIFX$BHMF
         "NFSJDBO$JWJM-JCFSUJFT6OJPO'PVOEBUJPOPG/PSUIFSO$BMJGPSOJB%SVNN4USFFU4BO'SBODJTDP$"

       ,I\RXIDLOWRUHVSRQGMXGJPHQWE\GHIDXOWZLOOEHHQWHUHGDJDLQVW\RXIRUWKHUHOLHIGHPDQGHGLQWKHFRPSODLQW
<RXDOVRPXVWILOH\RXUDQVZHURUPRWLRQZLWKWKHFRXUW



                                                                                ST
                                                                                  ATE
                                                                                     S DISTR
                                                                                            IC
                                                                                              T   &/(5.2)&2857
                                                                            D
                                                                                                     Susan Y. Soong
                                                                                                      CO
                                                                       E
                                                                     IT




                                                                                                        UR
                                                                   UN




                                                                                                          T
                                                                   N O RT




                                                                                                           NI A




'DWH        1/18/2019
                                                                                                       OR




                                                                                                                  Thelma Nudo
                                                                     HE




                                                                                                      IF




                                                                            N
                                                                                                      AL
                                                                            R




                                                                                DI
                                                                                     S T RI T O F C
                                                                                           C                       6LJQDWXUHRI&OHUNRU'HSXW\&OHUN
                       Case 3:19-cv-00290-SK Document 8 Filed 01/18/19 Page 14 of 18

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:19-cv-00290-SK

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                       Case 3:19-cv-00290-SK Document 8 Filed 01/18/19 Page 15 of 18

$25HY6XPPRQVLQD&LYLO$FWLRQ


                                      81,7('67$7(6',675,&7&2857
                                                                IRUWKH
                                                     Northern District of California
                                                  BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

          "NFSJDBO$JWJM-JCFSUJFT6OJPO                           
        'PVOEBUJPO"NFSJDBO$JWJM-JCFSUJFT                       
          6OJPO'PVOEBUJPOPG/PSUIFSO                             
                    $BMJGPSOJB                                      
                            3ODLQWLIIV                            
                                                                    
                                 Y                                                       &LYLO$FWLRQ1R 3:19-cv-00290-SK
                                                                    
                                                                    
              %FQBSUNFOUPG+VTUJDFFUBM
                                                                    
                                                                    
                                                                    
                           'HIHQGDQWV                             

                                                 6800216,1$&,9,/$&7,21

7R'HIHQGDQW¶VQDPHDQGDGGUHVV
                                            .BUUIFX(8IJUBLFS"DUJOH"UUPSOFZ(FOFSBMPGUIF6OJUFE4UBUFT
                                            6OJUFE4UBUFT%FQBSUNFOUPG+VTUJDF
                                            1FOOTZMWBOJB"WFOVF/8
                                            8BTIJOHUPO%$


          $ODZVXLWKDVEHHQILOHGDJDLQVW\RX

         :LWKLQGD\VDIWHUVHUYLFHRIWKLVVXPPRQVRQ\RXQRWFRXQWLQJWKHGD\\RXUHFHLYHGLW²RUGD\VLI\RX
DUHWKH8QLWHG6WDWHVRUD8QLWHG6WDWHVDJHQF\RUDQRIILFHURUHPSOR\HHRIWKH8QLWHG6WDWHVGHVFULEHGLQ)HG5&LY
3DRU²\RXPXVWVHUYHRQWKHSODLQWLIIDQDQVZHUWRWKHDWWDFKHGFRPSODLQWRUDPRWLRQXQGHU5XOHRI
WKH)HGHUDO5XOHVRI&LYLO3URFHGXUH7KHDQVZHURUPRWLRQPXVWEHVHUYHGRQWKHSODLQWLIIRUSODLQWLII¶VDWWRUQH\
ZKRVHQDPHDQGDGGUHVVDUH
         )VHI)BOEFZTJEF
         "NFSJDBO$JWJM-JCFSUJFT6OJPO'PVOEBUJPO#SPBE4USFFUUI'MPPS/FX:PSL/:

         .BUUIFX$BHMF
         "NFSJDBO$JWJM-JCFSUJFT6OJPO'PVOEBUJPOPG/PSUIFSO$BMJGPSOJB%SVNN4USFFU4BO'SBODJTDP$"

       ,I\RXIDLOWRUHVSRQGMXGJPHQWE\GHIDXOWZLOOEHHQWHUHGDJDLQVW\RXIRUWKHUHOLHIGHPDQGHGLQWKHFRPSODLQW
<RXDOVRPXVWILOH\RXUDQVZHURUPRWLRQZLWKWKHFRXUW


                                                                                   S DISTR
                                                                                ATE
                                                                              ST
                                                                                          IC
                                                                                            T       &/(5.2)&2857
                                                                          D
                                                                                                      Susan Y. Soong
                                                                                                    CO
                                                                     E
                                                                   IT




                                                                                                      UR
                                                                 UN




                                                                                                        T
                                                                 N O RT




                                                                                                         NI A




                                                                                                                Thelma Nudo
                                                                                                     OR




'DWH          1/18/2019
                                                                   HE




                                                                                                    IF




                                                                          N
                                                                                                    AL
                                                                          R




                                                                              DI
                                                                                   S T RI T O F C
                                                                                         C
                                                                                                                   6LJQDWXUHRI&OHUNRU'HSXW\&OHUN
                       Case 3:19-cv-00290-SK Document 8 Filed 01/18/19 Page 16 of 18

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.3:19-cv-00290-SK

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                      Case 3:19-cv-00290-SK Document 8 Filed 01/18/19 Page 17 of 18

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                        NorthernDistrict
                                                     __________ Districtof
                                                                         of__________
                                                                           California

 American Civil Liberties Union Foundation;                          )
 American Civil Liberties Union Foundation                           )
          of Northern California,                                    )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                                          Civil Action No. 3:19-cv-00290-SK
                                                                     )
                                                                     )
              Department of Justice, et al.,                         )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)              David L. Anderson, U.S. Attorney for the Northern District of California
                                                450 Golden Gate Avenue, 11th Floor
                                                San Francisco, CA 94102




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
        Hugh Handeyside
        American Civil Liberties Union Foundation, 125 Broad Street, 18th Floor, New York, NY 10004
        Matthew Cagle
        American Civil Liberties Union Foundation of Northern California, 39 Drumm Street, San Francisco, CA 94111

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                      ST
                                                                                        ATE
                                                                                           S DISTR
                                                                                                  ICCLERK OF COURT
                                                                                                    T
                                                                                  D
                                                                                                        Susan Y. Soong
                                                                                                            CO
                                                                             E
                                                                           IT




                                                                                                              UR
                                                                         UN




                                                                                                                T
                                                                         N O RT




                                                                                                                 NI A




Date:            1/18/2019                                                                                                  Thelma Nudo
                                                                                                             OR
                                                                           HE




                                                                                                            IF




                                                                                  N
                                                                                                            AL
                                                                                  R




                                                                                      DI
                                                                                           S T RI T O F C
                                                                                                 C                      Signature of Clerk or Deputy Clerk
                       Case 3:19-cv-00290-SK Document 8 Filed 01/18/19 Page 18 of 18

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:19-cv-00290-SK

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
